Exhibit 10.06(f)


EQT CORPORATION
STOCK APPRECIATION RIGHTS AWARD AGREEMENT


Non-transferable
G R A N T T O
_____________________
(“Participant”)
DATE OF GRANT: ________
(“Grant Date”)
by EQT Corporation (the “Company”) of          stock appreciation rights (the
“SAR”), with a base price of $         (the “Base Price”), pursuant to and
subject to the provisions of the EQT Corporation 20__ Long-Term Incentive Plan
(as amended from time to time, the “Plan”), and the terms and conditions set
forth in this award agreement (this “Agreement”).
By accepting the SARs awarded under this Agreement, Participant shall be deemed
to have (i) acknowledged receipt of the SARs granted on the Grant Date (the
terms of which are subject to the terms and conditions of this Agreement and the
Plan) and copies of this Agreement and the Plan, and (ii) agreed to be bound by
all the provisions of this Agreement and the Plan.


TERMS AND CONDITIONS
 
1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)    “Exercise Period” means the period of time beginning on          and
concluding         , unless otherwise extended by the Committee to a date not
later than the Final Expiration Date.
(b)    “Final Expiration Date” means         .
(c)    “Good Reason” shall mean the Participant’s resignation within 90 days
after (i) a reduction in the Participant’s base salary of ten percent (10%) or
more (unless the reduction is applicable to all similarly situated employees),
(ii) a reduction in the Participant’s annual short-term bonus target of ten
percent (10%) or more (unless the reduction is applicable to all similarly
situated employees), (iii) a significant diminution in the


1

--------------------------------------------------------------------------------




Participant’s job responsibilities, duties or authority, (iv) a requirement that
Participant perform services in a geographic location more than 50 miles from
the geographic location in which Participant is performing services as of the
Grant Date, and/or (v) any other action or inaction that constitutes a material
breach by the Company of this Agreement. A termination by the Participant shall
not constitute termination for Good Reason if the Participant either (A)
consents in writing to the event or events constituting Good Reason, (B) fails
to first deliver to the Chief Executive Officer of the Company written notice:
(x) stating that the Participant intends to resign for Good Reason pursuant to
this Agreement, and (y) setting forth with specificity the occurrence deemed to
give rise to a right to terminate for Good Reason (which notice must be given no
later than 30 days after the initial occurrence of such event), or (C) commences
consulting services with the Company following such termination. The Company
shall have a reasonable period of time (not less than 30 days after receipt of
the Participant’s written notice that the Participant is resigning for Good
Reason) to take action to correct, rescind or substantially reverse the
occurrence supporting termination for Good Reason as identified by the
Participant. Failure by the Company to act or respond to the written notice
shall not be deemed to be an admission that Good Reason exists.
(d)    “Performance Period” means the period of time beginning on          and
ending on             .
(e)    “Qualifying Termination” means a termination of the Participant’s Service
either (i) by the Company without Cause, (ii) by the Participant for Good
Reason, or (iii) due to the Participant’s death or Disability.
(f)    “Service” means the Participant’s service to the Company as an employee
or as a consultant. For the avoidance of doubt, the Participant’s change in
status from employee to consultant (or vice versa) shall not be deemed a
termination of Service hereunder.
2.    Grant of SAR. The Company hereby grants to the Participant, as of the
Grant Date, a SAR on the number of shares of Common Stock (the “Shares”)
specified above. The SAR represents the right to receive, upon exercise, (a) a
number of Shares, (b) cash or (c) a combination of cash and Shares, in each
case, with a Fair Market Value on the date of exercise equal to the product of
(i) the aggregate number of Shares with respect to which the SAR is exercised
and (ii) the excess of (A) the Fair Market Value of a Share as of the date of
exercise over (B) the Base Price specified above. Except as otherwise provided
by the Plan, the Participant agrees and understands that nothing contained in
this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any or no reason. The Participant shall have no rights as a
stockholder with respect to any Shares covered


2

--------------------------------------------------------------------------------




by the SAR unless and until the Participant has become the holder of record of
such Shares, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such Shares, except as
otherwise specifically provided for in the Plan or this Agreement.
3.    Vesting and Exercise.
(a)    Vesting. Subject to the provisions of Sections 3(b), 3(c), 3(d) and 3(e)
hereof, the SAR is subject to both service-based vesting and performance-based
vesting pursuant to this Section 3(a), and shall vest and become exercisable
only upon the achievement of the conditions set forth in both subsection (i) and
subsection (ii) as follows (any such portion, a “Vested SAR”):
(i)    Service-Vesting Condition. Subject to earlier vesting as provided in
Section 3(b), the SARs will service-vest as follows (the “Service-Vesting
SARs”):             .
(ii)    Performance-Vesting Conditions. The SARs will performance-vest in
accordance with and subject to achievement of the performance goals and
conditions set forth in Exhibit A hereto over the Performance Period. The
Committee shall determine the extent to which any SARs granted hereunder will
vest based on the extent to which the performance-vesting conditions described
in Exhibit A are achieved during the Performance Period as soon as practicable
following (but in any event within thirty (30) days following) the completion of
the Performance Period.
For the avoidance of doubt, no SARs granted hereunder will vest unless both
service-vesting and performance-vesting conditions are achieved as of the
conclusion of the Performance Period.
(b)    Termination of Vesting. All vesting of SARs will immediately cease upon
the Participant’s termination of Service for any reason, and all unvested SARs
or SARs that have not vested in accordance with Section 3(a) shall be
automatically forfeited and cancelled for no consideration without any further
action by the Company effective as of the date of the Participant’s termination
of Service; provided, that in the event Participant’s Service terminates due to
a Qualifying Termination, all SARs shall service-vest as of such date and remain
outstanding and eligible to vest on a performance basis as provided in Section
3(a)(ii) and 3(d).
(c)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the SAR at any time and for any or no reason.
(d)    Change of Control. In the event of a Change of Control prior to the
conclusion of the Performance Period, all outstanding SARs that have not
performance-vested as of a Change


3

--------------------------------------------------------------------------------




of Control as set forth in Section 3(a)(ii) shall performance-vest upon such
Change of Control based on projected actual performance through the conclusion
of the Performance Period as determined by the Committee in its good faith
discretion, and, to the extent not yet service-vested, remain outstanding and
eligible to service-vest in accordance with Sections 3(a)(i) and 3(b) For
purposes of this Section 3(d), a Change of Control shall not include clause (v)
of the definition of Change of Control as provided in Section 9.02 of the Plan.
(e)    Exercise. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, any Vested SARs shall be
exercisable during the Exercise Period; provided that if a Qualifying
Termination occurs in connection with or following a Change of Control any
Vested SARs shall be immediately exercisable upon such Qualifying Termination
and remain exercisable through the conclusion of the Exercise Period.
(f)    Expiration. Any outstanding, unexercised SARs granted hereunder shall
expire on the Final Expiration Date.
4.    Method of Exercise. Subject to Section 7, any Vested SARs may thereafter
be exercised by the Participant, in whole or in part, at any time or from time
to time during the Exercise Period as provided herein and in accordance with
Section 6.03(iii) of the Plan, including, without limitation, by the filing of
any written form of exercise notice as may be required by the Committee.
5.    Non-Transferability. The SAR, and any rights and interests with respect
thereto, issued under this Agreement shall not be sold, exchanged, transferred,
assigned or otherwise disposed of in any way by the Participant (or any
beneficiary(ies) of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the SAR, or the levy of any execution, attachment or
similar legal process upon the SAR, contrary to the terms and provisions of this
Agreement shall be null and void and without legal force or effect.
6.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, without regard to
the choice of law principles thereof.
7.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI
obligations), which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the SAR and, if the Participant fails to do
so, the Company may otherwise refuse to issue or transfer any Shares or cash
otherwise required to be issued pursuant to this Agreement.


4

--------------------------------------------------------------------------------




Any minimum statutorily required withholding obligation with regard to the
Participant may, at the Company’s discretion, be satisfied by reducing the
amount of cash or Shares otherwise deliverable upon exercise of the SAR.
8.    Entire Agreement; Amendment. This Agreement, together with the certain
provisions of the Plan designated above, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
9.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
10.    No Right to Continued Service. Any questions as to whether and when there
has been a termination of the Participant’s Service and the cause of such
termination shall be determined in the sole discretion of the Committee. Nothing
in this Agreement shall interfere with or limit in any way the right of the
Company, its Subsidiaries or its Affiliates to terminate the Participant’s
Service at any time, for any reason and with or without Cause.
11.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the SAR awarded under this Agreement
for legitimate business purposes. This authorization and consent is freely given
by the Participant.
12.    Compliance with Laws. The issuance of this SAR (and the Shares or cash
upon exercise of this SAR) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
SAR or any of the Shares or cash pursuant to this Agreement if any such issuance
would violate any such requirements.


5

--------------------------------------------------------------------------------




13.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, this Agreement is intended to be exempt from or comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
14.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
15.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
17.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
18.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
19.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
award of the SAR made under this Agreement is completely independent of any
other award or grant and is made at the sole discretion of the Company; (b) no
past grants or awards (including, without limitation, the SAR awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (c) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.
[Remainder of Page Intentionally Left Blank]


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
EQT CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 

                                                              








7